Case 2:19-cv-02070-TJH-PLA Document 19 Filed 01/13/20 Page 1 of 7 Page ID #:64




   1
       Thomas P. Riley, SBN 194706
       LAW OFFICES OF THOMAS P. RILEY, P.C.
   2   First Library Square
   3
       1114 Fremont Ave.
       South Pasadena, CA 91030
   4

   5   Tel: 626-799-9797
       Fax: 626-799-9795
   6   TPRLAW@att.net
   7
       Attorneys for Plaintiff
   8   Innovative Sports Management, Inc.,
   9   d/b/a Integrated Sports Media

  10                        UNITED STATES DISTRICT COURT
  11                       CENTRAL DISTRICT OF CALIFORNIA
                                 WESTERN DIVISION
  12
       INNOVATIVE SPORTS                                 Case No.: 2:19-cv-02070-TJH-PLA
  13
       MANAGEMENT, INC., d/b/a                           PLAINTIFF’S EX PARTE
  14   INTEGRATED SPORTS MEDIA,                          APPLICATION TO VACATE ADR
                                                         MEDIATION DEADLINE;
  15                                                     MEMORANDUM OF POINTS AND
                   Plaintiff,                            AUTHORITIES
  16

  17         vs.
  18   EDWN R. INGA, individually and d/b/a
  19   TOMBO LOCO PERUVIAN
       RESTAURANT,
  20

  21               Defendant.
  22
       TO THE HONORABLE COURT, THE DEFENDANT AND TO HIS
  23   ATTORNEYS OF RECORD:
  24
             COMES NOW the Plaintiff, Innovative Sports Management, Inc.,
  25

  26
  27

  28
                     PLAINTIFF’S EX PARTE APPLICATION TO VACATE ADR MEDIATION DEADLINE;
                               MEMORANDUM OF POINTS AND AUTHORITIES – Page 1
Case 2:19-cv-02070-TJH-PLA Document 19 Filed 01/13/20 Page 2 of 7 Page ID #:65




   1
       d/b/a Integrated Sports Media (hereinafter “Plaintiff”), by and through counsel,

   2   and pursuant to Local Rule 7-19, and hereby moves this Court Ex Parte for an
   3
       Order vacating the ADR Mediation Deadline of January 13, 2020.
   4

   5         This Ex Parte Application will be made on the grounds that, despite

   6   Plaintiff’s best efforts, Defendant has manifested his intention to disregard his
   7
       obligations with respect to mediation, including participating in selecting a
   8

   9   mediator, such that it is not possible to schedule a mediation as required. In light of

  10   Defendant’s unwillingness to participate, Plaintiff does not propose a new date at
  11
       this time.
  12

  13         This Ex Parte Application is brought subsequent to several attempts to

  14   communicate with the Defendant regarding this matter. See Riley Declaration;
  15
       Diaz Declaration (filed concurrently herewith). In light of Defendant’s
  16

  17   unwillingness to participate meaningfully in the scheduling of mediation, Plaintiff

  18   asks that, in the interests of justice, the notice requirement be waived. C.D.Cal.
  19
       L.R. 7-19.2.
  20

  21         This Ex Parte Application will be based on the Memorandum of Points and
  22   Authorities and Declarations served and filed herewith, and such further oral and
  23
       documentary evidence or argument as may be presented at any hearing on
  24

  25   Plaintiff’s Ex Parte Application.
  26   ///
  27
       ///
  28
                      PLAINTIFF’S EX PARTE APPLICATION TO VACATE ADR MEDIATION DEADLINE;
                                MEMORANDUM OF POINTS AND AUTHORITIES – Page 2
Case 2:19-cv-02070-TJH-PLA Document 19 Filed 01/13/20 Page 3 of 7 Page ID #:66




   1
                                         Respectfully submitted,

   2
                                         /s/ Thomas P. Riley
   3   Dated: January 13, 2020           LAW OFFICES OF THOMAS P. RILEY, P.C.
   4
                                         By: Thomas P. Riley
                                         Attorneys for Plaintiff
   5                                     Innovative Sports Management, Inc.,
   6                                     d/b/a Integrated Sports Media

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18
  19

  20

  21

  22

  23

  24

  25

  26
  27

  28
                    PLAINTIFF’S EX PARTE APPLICATION TO VACATE ADR MEDIATION DEADLINE;
                              MEMORANDUM OF POINTS AND AUTHORITIES – Page 3
Case 2:19-cv-02070-TJH-PLA Document 19 Filed 01/13/20 Page 4 of 7 Page ID #:67




   1
                    MEMORANDUM OF POINTS AND AUTHORITIES

   2                                      INTRODUCTION
   3
             This is a commercial piracy case arising out of the alleged unlawful
   4

   5   interception, receipt and publication of Plaintiff’s March 23, 2018 Program, Peru

   6   v. Croatia, International Friendly Soccer Game, (hereinafter the “Program). For
   7
       purposes of this Ex Parte Application, Plaintiff requests that the January 13, 2020
   8

   9   deadline for the parties to conduct an ADR Mediation be vacated.

  10         Defendant’s contact information is:
  11
             Edwin R. Inga
  12         1905 S. Western Ave., Ste. 8
  13         Los Angeles, CA 90018
             (213)618-2716
  14

  15                                         ARGUMENT

  16         On May 8, 2019, this Court referred this case to Magistrate Judge Paul L.
  17
       Abrams for discovery and settlement purposes. (Dkt. No. 14). As required by the
  18
  19   Court, Plaintiff filed and served a Status Report indicating that it had notified
  20   Magistrate Judge Abrams of this Court’s referral. (Dkt. No. 16). In the meanwhile,
  21
       on May 9, 2019, Magistrate Judge Abrams issued a Case Management Order and
  22

  23   Order/Referral to ADR. (Dkt. No. 15). The Case Management Order required,
  24   inter alia, that Plaintiff contact the ADR Program Director to schedule a mediation
  25
       within fourteen days, and that the mediation be conducted no later than January 13,
  26
  27   2020. (Dkt. No. 15 at 2, ¶ 3).
  28
                      PLAINTIFF’S EX PARTE APPLICATION TO VACATE ADR MEDIATION DEADLINE;
                                MEMORANDUM OF POINTS AND AUTHORITIES – Page 3
Case 2:19-cv-02070-TJH-PLA Document 19 Filed 01/13/20 Page 5 of 7 Page ID #:68




   1
             On May 21, 2019, as ordered, Plaintiff contacted the ADR Program

   2   Director. Riley Declaration ¶ 5. At that time, Plaintiff was informed that that
   3
       parties were to review the Court’s list of approved mediators and then file a
   4

   5   Stipulation Regarding Selection of Panel Mediator designating the agreed upon

   6   mediator. Id. On May 21, 2019, Plaintiff sent a letter to Defendant informing him
   7
       of the substance of the parties’ obligations as noted above. See Id., ¶ 6; Id. (Ex. 1).
   8

   9   In that letter, Plaintiff provided Defendant with a link to the Court’s list of

  10   mediators, and asked that he pick his top three. Id., ¶ 7. Plaintiff further informed
  11
       Defendant of the January 13, 2020 deadline. Id.
  12

  13         On June 5, 2019, having not received a response to the May 21, 2019 letter,

  14   Plaintiff sent a follow up letter to Defendant. Id., ¶ 8; Id. (Ex. 2). Plaintiff did not
  15
       receive a response to the June 5, 2019 letter. Id., ¶ 8. On July 22, 2019, Plaintiff
  16

  17   sent a letter to Defendant requesting that he participate in a “meet and confer” with

  18   respect to a Motion to Strike. Id., ¶ 9; Id. (Ex. 3). Defendant also did not respond
  19
       to that letter. Id., ¶ 9. While not specifically relevant to the mediation, this
  20

  21   information is provided to highlight Defendant’s lack of participation.
  22         In addition, Plaintiff made three attempts to contact Defendant via telephone
  23
       to discuss the requirements of mediation. Diaz Declaration ¶ 4; Riley Declaration
  24

  25   ¶ 10. Unfortunately, Defendant was wholly uncooperative throughout the process.
  26   Id. Among those attempts, on December 30, 2019, Defendant spoke Ms. Karla
  27
       Diaz, a paralegal in the office of Plaintiff’s counsel, at which time he stated that he
  28
                       PLAINTIFF’S EX PARTE APPLICATION TO VACATE ADR MEDIATION DEADLINE;
                                 MEMORANDUM OF POINTS AND AUTHORITIES – Page 4
Case 2:19-cv-02070-TJH-PLA Document 19 Filed 01/13/20 Page 6 of 7 Page ID #:69




   1
       would not participate in mediation. Diaz Declaration ¶ 4; Riley Declaration ¶ 10.

   2   At that time, Defendant refused to speak with counsel for Plaintiff personally. Id.
   3
       Similarly, on January 8, 2020, Defendant refused to cooperate or even listen when
   4

   5   Ms. Diaz attempted to explain to him the necessity of scheduling a mediation. Id.

   6   Ms. Diaz even attempted to speak to Defendant in Spanish. Id.
   7
             In light of the foregoing, it is clear that Defendant is not willing to
   8

   9   participate meaningfully in the scheduling and/or conduct of ADR mediation.

  10   Plaintiff has followed this Court’s Orders and made more than reasonable efforts
  11
       to attempt to schedule the mediation. Under the circumstances, it would be an
  12

  13   unnecessary waste of time and resources, both of Plaintiff and any potential

  14   mediator, to require mediation at this time.
  15

  16

  17         Wherefore, for the reasons set forth herein, Plaintiff respectfully requests

  18   that this Court grant Plaintiff’s Ex Parte Application to Vacate ADR Mediation
  19
       Deadline, and award such other relief as may be just and proper.
  20

  21                                       Respectfully submitted,
  22
                                           /s/ Thomas P. Riley
  23   Dated: January 13, 2020             LAW OFFICES OF THOMAS P. RILEY, P.C.
  24                                       By: Thomas P. Riley
                                           Attorneys for Plaintiff
  25                                       Innovative Sports Management, Inc. d/b/a
  26                                       Integrated Sports Media
  27

  28
                      PLAINTIFF’S EX PARTE APPLICATION TO VACATE ADR MEDIATION DEADLINE;
                                MEMORANDUM OF POINTS AND AUTHORITIES – Page 5
Case 2:19-cv-02070-TJH-PLA Document 19 Filed 01/13/20 Page 7 of 7 Page ID #:70




   1
                                       PROOF OF SERVICE

   2         I declare that:
   3
              I am employed in the County of Los Angeles, California. I am over the age
   4   of eighteen years and not a party to the within cause; my business address is First
   5   Library Square, 1114 Fremont Avenue, South Pasadena, California 91030. I am
       readily familiar with this law firm’s practice for collection and processing of
   6   correspondence/documents for mail in the ordinary course of business.
   7         On January 13, 2020, I caused to serve the following document entitled:
   8
             PLAINTIFF’S EX PARTE APPLICATION TO VACATE ADR
   9         MEDIATION DEADLINE; MEMORANDUM OF POINTS AND
             AUTHORITIES
  10

  11         On all parties referenced by enclosing a true copy thereof in a sealed
       envelope with postage prepaid and following ordinary business practices, said
  12
       envelope was addressed to:
  13
             Edwin R. Inga (Defendant)
  14
             1905 S. Western Ave., Ste. 8
  15         Los Angeles, CA 90018
  16
              The fully sealed envelope with pre-paid postage was thereafter placed in our
  17   law firm’s outbound mail receptacle in order that this particular piece of mail
       could be taken to the United States Post Office in South Pasadena, California later
  18
       this day by myself (or by another administrative assistant duly employed by our
  19   law firm).
  20
              I declare under the penalty of perjury pursuant to the laws of the United
  21   States that the foregoing is true and correct and that this declaration was executed
       on January 13, 2020, at South Pasadena, California.
  22

  23
       Dated: January 13, 2020                             /s/ Karla Diaz
  24                                                       KARLA DIAZ
  25

  26
  27

  28
                      PLAINTIFF’S EX PARTE APPLICATION TO VACATE ADR MEDIATION DEADLINE;
                                MEMORANDUM OF POINTS AND AUTHORITIES – Page 6
